DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.

Remarks
Claim 1 is amended.
Claims 5-12, 14-22, 24-26, 28, 30-33, 37-40, 42-43, 45-48, 51, 53, 55, and 59-62 are cancelled.
Claims 34-36, 41, 44, 49, 50, 52, 54, and 56-58 are withdrawn from further consideration.
Claims 1-4, 13, 23, 27, 29, 34-36, 41, 44, 49, 50, 52, 54, and 56-58 are pending.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 23, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (KR 20140012483 A, see English Machine Translation).
	Regarding claim 1, Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely 
	However, KIM teaches a method to make a lithium metal oxide powder comprised of Li, Ni, Mn, Co and oxygen useful to make a lithium ion battery cathode (see the discussion below), comprising
(a) providing a precursor mixture comprising a particulate precursor comprised of Li, Ni, Co and oxygen and providing a Mn particulate precursor devoid of Ni and Co (see the precursor mixture of the particulate precursor comprising a lithium compound (Li2CO3), a nickel compound (Ni(OH)2), a manganese compound (Mn2O3), which is devoid of Ni and Co, a cobalt compound (Co3O4), and oxygen (see oxygen in water or atmosphere); see [0012]-[0029]; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ Li2CO3, Ni(OH)2, Mn2O3, and Co3O4 materials for the lithium compound, the nickel compound, the manganese compound, and the cobalt compound, respectively, in KIM, because KIM suggests those materials are suitable material for the lithium compound, the nickel compound, the manganese compound, and the cobalt compound, and because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144); Based on the discussion above, providing the precursor mixture of the particulate precursor comprising a lithium compound (Li2CO3), a nickel compound (Ni(OH)2), a manganese compound (Mn2O3), which is devoid of Ni and Co, a cobalt compound (Co3O4), and oxygen (see oxygen in water or atmosphere), necessarily teaches separately providing a Mn particulate precursor),
(b) agglomerating the precursor mixture to form secondary particles comprised of primary particles of the particulate precursor comprised of Li, Ni, Co and oxygen and the Mn particulate precursor ([0021] Thereafter, in step iii), spray drying of the slurry of step ii) is carried out to obtain a spray dried product in which primary particles are agglomerated to form secondary particles),
(c) heating the secondary particles under an oxygen containing atmosphere to a temperature of from 930 oC to 960 oC and time to form the lithium metal oxide ([0023], in the firing step, the spray dried body is subjected to heat treatment at 850 ° C to 920 ° C for 5 hours to 10 hours under an oxygen-containing gas atmosphere; If the sintering temperature is too high at the heat treatment for the spray-dried product, the primary particles excessively grow and the sintering between the particles proceeds excessively, resulting in an excessively small specific surface area. On the other hand, if the temperature of the heat treatment of the spray-dried material is too low, abnormalities are mixed, crystal structure is not developed, and lattice strain is increased. The firing temperature may be 700 to 1200 °C; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the firing temperature of 700 to 1200 °C in KIM, because KIM suggests the temperature of 700 to 1200 °C is a suitable temperature for the firing of the spray-dried material; Given the teachings above, it would have been obvious to have selected temperature within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.); [0025] The lithium-nickel-cobalt-manganese composite oxide produced by the production method of the present invention; and see Figs. 1-3). 


	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	KIM teaches each particulate precursor is an oxide, hydroxide, carbonate or combination thereof (see the rejection of claim 1).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	KIM teaches the Mn particulate precursor is devoid of Li (see Mn2O3 and the rejection of claim 1).
 
	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 3.
	KIM teaches the precursor mixture is comprised of a Ni particulate precursor, a Co particulate precursor and a Li particulate precursor and the Mn particulate precursor in which each of the Ni particulate precursor, the Co particulate precursor, the Li particulate precursor, and the Mn particulate precursor does not contain a metal in any of the other particulate precursors (The Li2CO3, Ni(OH)2, Mn2O3, Co3O4, and oxygen are considered to fail to contain a metal in any of the other particulate precursors, see the rejection of claim 1).

	Regarding claim 23, Applicant is directed above for a full discussion as applied to claim 1.
	KIM teaches the heating is to a maximum temperature (850 ° C to 920 ° C) and at least one lower interim temperature that is held for a period of time ([0023], in the firing step, the spray dried body is subjected to heat treatment at 850 ° C to 920 ° C for 5 hours to 10 hours under an oxygen-containing gas atmosphere; During increasing the temperature from the room temperature to the maximum temperature (850 ° C to 920 ° C), any point of the temperature 

	Regarding claim 27, Applicant is directed above for a full discussion as applied to claim 1.
	KIM teaches the atmosphere is an oxidizing atmosphere where oxygen is present in an amount of at least 0.01 to 0.3 oxygen partial pressure in atmospheres ([0035] About 100 g of the powder thus prepared was charged into an alumina crucible and fired at 880 ° C for 10 hours under an air flow of 5 L / min (heating rate of 3 ° C / min) to obtain a lithium-nickel-manganese-cobalt composite oxide powder; Since the air contains about 21 % of oxygen, the oxygen is present in an amount of about 0.21 oxygen partial pressure in the atmosphere).

	Regarding claim 29, Applicant is directed above for a full discussion as applied to claim 27.
	KIM teaches the oxygen partial pressure decreases during the heating ([0035] About 100 g of the powder thus prepared was charged into an alumina crucible and fired at 880 ° C for 10 hours under an air flow of 5 L / min (heating rate of 3 ° C / min) to obtain a lithium-nickel-manganese-cobalt composite oxide powder; Since the claim does not further requires how much the oxygen partial pressure decreases during the heating, any decrease of the oxygen partial pressure is considered to meet the limitation; During the heating, the material is oxidized by using oxygen in the atmosphere, therefore the oxygen partial pressure is considered to be decreased during the heating). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (KR 20140012483 A, see English Machine Translation) as applied to claim 1 above, further in view of TASAKI (US 20050152831 A1).
	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the Mn particulate precursor has an unagglomerated primary particle size D50 that is larger than the D50 of the particulate precursor comprised of Li, Ni, Co and oxygen”, KIM teaches the D50 of the particulate precursor is 0.1 to 0.8 micrometer (see the rejection of claim 13).  TASAKI discloses a lithium-containing complex oxide, wherein for the metal oxide as the raw material, manganese oxide, cobalt oxide, or nickel oxide, and so forth can be used, however, from the viewpoint of production of the cathode active material of the lithium secondary battery, of which further increase in demand is expected, it can be said that “manganese oxide (Mn2O3) composed of fine grains (not more than 10 μm in median grain size) exhibiting a high tap density not less than 1.8 g/cm3 [0037].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the Mn2O3 in the device of KIM with the Mn2O3 having fine grains not more than 10 μm in median grain size as taught by TASAKI, because the Mn2O3 having fine grains not more than 10 μm in median grain size provides a high tap density and because the simple substitution of a known element known in the art to perform the same function is a matter of obviousness (see MPEP 2141 {III} {B}) and the selection of a known material based on its suitability for its intended use supports a prima face obviousness determination (see MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp.).  Therefore, modified KIM teaches the Mn particulate precursor has an unagglomerated primary particle size D50 (not more than 10 μm) that is larger than the D50 (0.1 to 0.8 micrometer) of the precursor particulate comprised of Li, Ni, Co and oxygen (see the discussion above; Given the teachings above, it would have been obvious to have selected particle size within the disclosed range.  In the case where the claimed .


Response to Arguments
	Applicant's arguments filed on 01/06/2021 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that the prior art does not teach or suggest the limitation “a temperature of from 930 °C to 960 °C” in P6-P7, is not persuasive.
	KIM discloses if the sintering temperature is too high at the heat treatment for the spray-dried product, the primary particles excessively grow and the sintering between the particles proceeds excessively, resulting in an excessively small specific surface area; On the other hand, if the temperature of the heat treatment of the spray-dried material is too low, abnormalities are mixed, crystal structure is not developed, and lattice strain is increased; and therefore, the firing temperature may be 700 to 1200 °C.  Since KIM suggests the temperature of 700 to 1200 °C is a suitable temperature for the firing of the spray-dried material, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the firing temperature of 700 to 1200 °C (Given the teachings above, it would have been obvious to have selected temperature within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726